Citation Nr: 0504804	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-25-814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel 


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1982.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of this hearing is associated with the claims 
folder.


REMAND

The veteran asserts that he presently has PTSD due to an in-
service automobile accident.  According to the veteran, he 
was involved in a single car accident on or about March 26, 
1982, while traveling from Ft. Belvoir, Virginia, to New 
York.  He alleges that the accident occurred while he was 
traveling across the Verrazano Bridge into Staten Island and 
that the accident resulted in the death of his friend.  The 
veteran claims to have woken up at the Staten Island 
University Hospital where he was hospitalized for 30 to 45 
days for treatment for a collapsed lung, a back injury, and a 
neck injury.  Following his discharge from the hospital, he 
returned to his unit.  

On his September 2003 substantive appeal, the veteran noted 
that Staten Island University Hospital had informed VA that 
medical records of his treatment following his accident were 
stored in archives.  On remand, the RO should make another 
attempt to obtain treatment records from this facility.  

At his hearing before the Board, the veteran also noted that 
he received treatment at Cabrini Hospital in Brooklyn, New 
York, as well as at various neighborhood clinics for injuries 
sustained in his automobile accident.  On remand, the RO 
should ensure that efforts are made to obtain these records.

The veteran reported at his hearing that the individual that 
died in his in-service accident was a neighborhood friend 
named "Shot."  He did not know his full name, but felt that 
he could get it.  On remand, the RO should ask the veteran to 
provide as much information as possible on the identity of 
the individual killed during his in-service automobile 
accident.  

The veteran noted that the police completed an investigation 
of this accident.  He was not cited for any offense related 
to this incident.  At the March 2004 Board hearing, the 
veteran's representative noted that her research had revealed 
that, in New York, police reports are generally destroyed 
after 7 to 10 years.  However, when an accident results in a 
death, a "mechanism report" is filed with the Highway 
District Photo Processing Office, which has an investigation 
squad.  On remand, the RO should contact the New York State 
Police Department and request copies of any accident reports 
pertaining to the veteran's March 1982 automobile accident.  

The Board also notes that the veteran's representative has 
asserted that the various letters from the RO to the veteran 
do not satisfy notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5126 (West 2002).  In particular, it is 
noted that the various notification letters do not inform the 
veteran of the requirement of credible evidence of an in-
service stressor.  Similarly, the veteran has not been 
informed of what type of evidence is required to satisfy the 
requirement for credible evidence of an in-service stressor.  
On Remand, the RO should furnish the veteran with a letter 
that complies with the pertinent notification provisions of 
the VCAA in the context of his claim for service connection 
for PTSD. 

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession and 
credible corroborating evidence that the 
alleged stressors occurred.  He should be 
requested to provide a complete name for 
the individual that was killed during his 
in-service automobile accident.  He 
should also be requested to provide any 
identifying information and authorization 
necessary for the RO to obtain any 
administrative records, not already of 
record, pertaining to his in-service 
automobile accident in March 1982, and 
any medical records pertaining to 
treatment of any injuries sustained in 
the automobile accident and medical 
records pertaining to any subsequent 
treatment for the residuals of the 
injuries.  In addition, he should be 
requested to provide identifying 
information and any necessary 
authorization to enable the RO to obtain 
any outstanding records pertaining post-
service treatment of him for PTSD.

2.  The RO should make efforts to obtain 
copies of any accident reports, to 
include the mechanism report referenced 
by his representative during the March 
2004 hearing before the Board, from the 
New York State Police Department 
documenting his accident in March 1982.  

3.  The RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  In particular, the RO 
should undertake all indicated 
development to obtain pertinent records 
from the Staten Island University 
Hospital and Cabrini Hospital in 
Brooklyn, New York.  

4.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

5.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



